Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to Applicant’s Arguments and Amendments to the claims filed, 07/08/2022, wherein claims 1, 6-9, 11-19, 21 and 23 were amended and claim 20 was cancelled.
	Claims 1-19 and 21-25 are pending.
Election/Restrictions 
	Applicant elected a) Group I, b) canagliflozin as the glucose modulator, c) serabelisib as the inhibitor, and d) ovarian cancer as the cancer, in the reply filed on 3/25/2022.
In the course of the search, the species election was broadened, in the previous Office Action, to include metformin as a glucose modulator, taselisib, pictilisib, dactolisib, buparlisib and alpelisib as inhibitors, and breast cancer, prostate cancer and cervical cancer as cancers.
Claims 10 and 24-25 are withdrawn from consideration as being directed toward non-elected subject matter.  
	Claims 1-9 and 11-19 and 21-23 have been examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) dated 07/08/2022, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits, except where noted.

REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
Claim Objections
	Applicant’s amendment to claim 18 that deleted the erroneous space is sufficient to overcome this objection.
35 U.S.C. § 112
	Applicant’s amendments to claims 7, 9 and 13-14, wherein the parenthetical recitations were deleted, is sufficient to overcome this rejection
35 U.S.C. § 102 over CN105147696 to Li
	Applicant’s amendment to claims 1 that recites serabelisib as an inhibitor and that adds the limitation “wherein the cell is exposed to less than 10ng/mL of insulin,” and Applicant’s amendment to claim 11 that that recites serabelisib as an inhibitor and deletes “and/or at least one modulator of glucose metabolism” from the phrase “administering to the subject a ketogenic diet and/or at least one modulator of glucose metabolism,” is sufficient to overcome this rejection.
35 U.S.C. § 102 over Bowman
	Applicant’s amendment to claims 1 that recites serabelisib as an inhibitor and that adds the limitation “wherein the cell is exposed to less than 10ng/mL of insulin,” and Applicant’s amendment to claim 11 that that recites serabelisib as an inhibitor and deletes “and/or at least one modulator of glucose metabolism” from the phrase “administering to the subject a ketogenic diet and/or at least one modulator of glucose metabolism,” is sufficient to overcome this rejection.
35 U.S.C. § 102 over US 2012/0059005 to Baselga
	Applicant’s amendment to claims 1 that recites serabelisib as an inhibitor and that adds the limitation “wherein the cell is exposed to less than 10ng/mL of insulin,” and Applicant’s amendment to claim 11 that that recites serabelisib as an inhibitor and deletes “and/or at least one modulator of glucose metabolism” from the phrase “administering to the subject a ketogenic diet and/or at least one modulator of glucose metabolism,” is sufficient to overcome this rejection.
35 U.S.C. § 103 over US 2012/0059005 to Baselga in view of Gallo
Applicant’s amendment to claims 1 that recites serabelisib as an inhibitor and that adds the limitation “wherein the cell is exposed to less than 10ng/mL of insulin,” and Applicant’s amendment to claim 11 that that recites serabelisib as an inhibitor and deletes “and/or at least one modulator of glucose metabolism” from the phrase “administering to the subject a ketogenic diet and/or at least one modulator of glucose metabolism,” is sufficient to overcome this rejection.
35 U.S.C. § 103 over US 2012/0059005 to Baselga in view of US 2020/0339589 to Blake
Applicant’s amendment to claim 1 that adds the limitation “wherein the cell is exposed to less than 10ng/mL of insulin,” and Applicant’s amendment to claim 11 that deletes “and/or at least one modulator of glucose metabolism” from the phrase “administering to the subject a ketogenic diet and/or at least one modulator of glucose metabolism,” is sufficient to overcome this rejection.
35 U.S.C. § 103 over US 2012/0059005 to Baselga in view of Allen
Applicant’s amendment to claims 1 that recites serabelisib as an inhibitor and that adds the limitation “wherein the cell is exposed to less than 10ng/mL of insulin,” and Applicant’s amendment to claim 11 that that recites serabelisib as an inhibitor, is sufficient to overcome this rejection.

Double Patenting
	Applicant’s arguments that the inventors and/or Applicants are distinct are persuasive to overcome these rejections.
NEW REJECTIONS 
The below new rejections are necessitated by Applicant’s amendment to the claims.
These rejections are mostly over the same prior art references relied upon in the previous Office Action.  These rejections specifically address a) the amendments to claims 1 and 11 which amended the kinase inhibitor to include serabelisib, b) the amendment to claim 1 which added the limitation “wherein the cell is exposed to less than 10ng/mL of insulin,” and c) the amendment to claim 11 that deleted “and/or at least one modulator of glucose metabolism” from the phrase “administering to the subject a ketogenic diet and/or at least one modulator of glucose metabolism.”  Modifications to the previous 103 rejections are bolded below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.
The recitation of “wherein the cell is exposed to less than 10ng/mL of insulin,” in claim 1, is new matter and does not have support in the instant specification.
While Applicant states that support can be found on page 43, lines 5-6 of the specification, support cannot be found.  Page 43, lines 5-6 recite KPC cells were treated in vitro with the PI3K inhibitors in the presence or absence of 10ng/ml insulin.  This recitation does not provide support for exposing cells to less than 10ng/mL of insulin as instantly recited in claim 1.
Claims 2-9 are rejected for being dependent on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the phrase “wherein the cell is exposed to less than 10ng/mL of insulin,” is unclear.  Specifically, it is unclear what “exposed to” means; is insulin administered into the cell, is insulin administered near the cell, is the cell “exposed to” insulin in a different manner?
For the purposes of examination, this phrase is interpreted as administered into the cell.
Claims 1-9 are rejected as being dependent on claim 1.
Claims 7 and 8, which depend on claim 1, are indefinite because it is not clear whether the recited “at least one inhibitor” is in addition to serabelisib, since claim 1 recites “wherein the at least one inhibitor comprises serabelisib.”  
For the purposes of examination, this claim is interpreted as additionally comprising one or more of the inhibitors recited in instant claims 7 and 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: Due to indefiniteness, claims 1-9 are interpreted as discussed in the above 35USC 112 rejection.

Claims 1-2, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0059005 to Baselga (PTO-892 dated 04/18/2022) in view of US 2020/0339589 to Blake (PTO-892 dated 04/18/2022).
	Baselga ‘005 teaches a combination of a PI3K inhibitor and an antidiabetic compound for use in the treatment of proliferative disease (title, pgs. 12-13, claim 1).  The combination is for simultaneous, separate or sequential use (pg. 13, claim 1).
	Dactolisib, 2-methyl-2-[4-(3-metyl-2-oxo-8quinolin-3-yl-2,3-dihydro-imidazo[4,5-c]quinoline-1-7l)-phenyl]-propionitrile, is specifically taught as a P13K inhibitor (p. 13, claim 20).  
	The proliferative diseases include breast cancer, ovarian cancer, colon cancer, cervix cancer, lung cancer, head and neck cancer, bladder cancer, kidney cancer, liver cancer, brain cancer endometrial cancer, neuroendocrine tumors, thyroid cancer, pancreatic cancer, prostate cancer or Kaposi’s sarcoma (paragraph 8, pg. 13, claim 27).
	Exemplified is the treatment of breast cancer cells, lung cancer cells with a combination of Dactolisib, referred to as Compound A, and metformin (paragraph 166, Ex. 1, paragraph 169, Ex. 2, paragraph 195, Ex. 4).  
	While Baselga ‘005 teaches a method of treating cancer by administering a glucose modulator and a kinase inhibitor, it differs from that of the instantly claimed invention in that it does not teach serabelisib as the inhibitor or exposing cells to less than 10ng/mL of insulin.
	Blake ‘589 teaches methods of treating cancer (paragraph 7).  Blake ‘589’s methods can comprise other kinase inhibitors such as PI3k-AKT-mTOR pathway inhibitors.  Alpelisib, buparlisib, dactolisib, taselisib, pictilisib, and serabelisib are taught as exemplary PI3K inhibitors (paragraph 965).
	
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention to add the buparlisib, alpelisib, taselisib, pictilisib and/or serabelisib of Blake ‘589, to the methods of Baselga ‘005, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to add the buparlisib, alpelisib, taselisib, pictilisib and/or serabelisib of Blake ‘589, to the methods of Baselga ‘005, with a reasonable expectation of success, because Blake ‘589 teaches all of these compounds as exemplary P13K inhibitors for use in cancer treating compositions.  Furthermore, "It is prima facie obvious to combine two compositions (one comprising dactolisib with one comprising buparlisib, alpelisib, taselisib, pictilisib, and/or serabelisib) each of which is taught by the prior art to be useful for the same purpose (PI3k-AKT-mTOR pathway kinase inhibitors for the treatment of cancer), in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP 2144.06
	
 Since Baselga ‘005 and Blake ‘589, do not teach the administration of insulin the limitation, “wherein the cell is exposed to less than 10 ng/mL of insulin,” appears to be met.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0059005 to Baselga (PTO-892 dated 04/18/2022) and US 2020/0339589 to Blake (PTO-892 dated 04/18/2022), as applied to claims 1-2, 5-9  above, and further in view of Gallo (Diabetes &Vas Dis Research, published 2015, IDS).
Note: While Baselga ‘005, Blake ’589 and Gallo are references relied upon in the previous Office Action, the combination of all three of these references in a single rejection is new.
Baselga ‘005 and Blake ‘589are applied as discussed in the above 35 USC 103 rejection.
	While Baselga ‘005 and Blake ‘589teach a method of inhibiting cell proliferation by administering a glucose modulator and the kinase inhibitor serabelisib, they differ from that of the instantly claimed inventions in that they do not teach SGLT1 or SGLT2 inhibitors as glucose modulators.
	Gallo teaches that metformin comes with a number of side effects, such as gastrointestinal upset, that may outweigh its benefits and/or compromise patient compliance (pg. 78, Col. 2-pg. 79, Col. 1).  Gallo teaches SGLT-2 inhibitors as a new therapeutic approach for conferring anti-hyperglycemic effects (pg. 79, Col. 1).  Dapagliflozin, canagliflozin, empagliflozin, ipragliflozin, tofogliflozin and sotagliflozin are taught as SGLT2 inhibitors and dual SGLT1/2 inhibitors (pg. 82, Table 2, pg. 82, Col. 2-pg. 83, Col. 1).  

It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly filed invention, to substitute the metformin, of Baselga ‘005 and Blake ‘589withthe dapagliflozin, canagliflozin, empagliflozin, ipragliflozin, tofogliflozin or sotagliflozin taught by Gallo, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to substitute metformin with dapagliflozin, canagliflozin, empagliflozin, ipragliflozin, tofogliflozin or sotagliflozin, with a reasonable expectation of success, because Gallo teaches that SGLT-2 inhibitors, such as dapagliflozin, canagliflozin, empagliflozin, ipragliflozin, tofogliflozin or sotagliflozin, are promising new agents for conferring anti-hyperglycemic effects, and teach that they are superior to other agents such as metformin, that come with a number of side-effects that may outweigh their benefits  and/or compromise patient compliance.  Furthermore, substituting equivalents known for the same purpose is prima facie obvious, see MPEP 2144.06.

Claims 11-15, 19, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0059005 to Baselga (PTO-892 dated 04/18/2022) in view of US 2020/0339589 to Blake (PTO-892 dated 04/18/2022) and Allen (Redox Bio, published 2014, IDS, 11/30/2020).
Note: While Baselga ‘005, Blake ’589 and Allen are references relied upon in the previous Office Action, the combination of all three of these references in a single rejection is new.
	Baselga ‘005 teaches a combination of a PI3K inhibitor and an antidiabetic compound for use in the treatment of proliferative disease (title, pgs. 12-13, claim 1).  The combination is for simultaneous, separate or sequential use (pg. 13, claim 1).
	Dactolisib, 2-methyl-2-[4-(3-metyl-2-oxo-8quinolin-3-yl-2,3-dihydro-imidazo[4,5-c]quinoline-1-7l)-phenyl]-propionitrile, is specifically taught as a P13K inhibitor (p. 13, claim 20).  
	The proliferative diseases include breast cancer, ovarian cancer, colon cancer, cervix cancer, lung cancer, head and neck cancer, bladder cancer, kidney cancer, liver cancer, brain cancer endometrial cancer, neuroendocrine tumors, thyroid cancer, pancreatic cancer, prostate cancer or Kaposi’s sarcoma (paragraph 8, pg. 13, claim 27).
	Exemplified is the treatment of breast cancer cells, lung cancer cells with a combination of Dactolisib, referred to as Compound A, and metformin (paragraph 166, Ex. 1, paragraph 169, Ex. 2, paragraph 195, Ex. 4).  
	While Baselga ‘005 teaches a method of treating a cell proliferative disease by administering a kinase inhibitor, it differs from that of the instantly claimed invention in that it does not teach serabelisib as the inhibitor or a ketogenic diet.
	Blake ‘589 teaches methods of treating cancer (paragraph 7).  Blake ‘589’s methods can comprise other kinase inhibitors such as PI3k-AKT-mTOR pathway inhibitors.  Alpelisib, buparlisib, dactolisib, taselisib, pictilisib, and serabelisib are taught as exemplary PI3K inhibitors (paragraph 965).
	Allen teaches ketogenic diets as an adjuvant cancer therapy (title).  Ketogenic diets cause increased metabolic oxidative stress in cancer cells that selectively sensitize cancer cells to conventional radiation and chemotherapies (abstract).  Exemplified is a patient beginning a ketogenic diet two days prior to and concurrent with radio-chemo therapy (p. 967, Fig. 4).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention to add the buparlisib, alpelisib, taselisib, pictilisib and/or serabelisib of Blake ‘589, to the methods of Baselga ‘005, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to add the buparlisib, alpelisib, taselisib, pictilisib or serabelisib of Blake ‘589, to the methods of Baselga ‘005, with a reasonable expectation of success, because Blake ‘589 teaches all of these compounds as exemplary P13K inhibitors for use in cancer treating compositions.  Furthermore, "It is prima facie obvious to combine two compositions (one comprising dactolisib with one comprising buparlisib, alpelisib, taselisib, pictilisib, and/or serabelisib) each of which is taught by the prior art to be useful for the same purpose (PI3k-AKT-mTOR pathway kinase inhibitors for the treatment of cancer), in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the ketogenic diet of Allen to the method of Baselga ‘005 and Blake ‘589, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to add a ketogenic diet to the method of Baselga ‘005 and Blake ‘589, with a reasonable expectation of success, because Allen teaches ketogenic diets as adjuvants to cancer therapy that increase metabolic oxidative stress in cancer cells, sensitizing them to radiation and chemotherapies.  Furthermore, it is prima facie obvious to combine prior art elements, ketogenic diets as adjuvant cancer therapy, to known methods, methods of treating cancer, to yield the predictable result of treating cancer. 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0059005 to Baselga (PTO-892 dated 04/18/2022), US 2020/0339589 to Blake (PTO-892 dated 04/18/2022), and Allen (Diabetes &Vas Dis Research, published 2015, IDS, 11/30/2020), as applied to claims 11-15, 19, 21-23 above, and further in view of Gallo (IDS).
Note: While Baselga ‘005, Blake ’589, Allen and Gallo are references relied upon in the previous Office Action, the combination of these references in a single rejection is new.
Baselga ‘005, Blake ‘589, and Allen are applied as discussed in the above 35 USC 103 rejection.  
	While Baselga ‘005, Blake ‘589, and Allen teaches a method of treating a cell proliferative disease by administering the kinase inhibitor serabelisib and a ketogeneric diet, it differs from that of the instantly claimed invention in that it does not teach SGLT1 or SGLT2 inhibitors as glucose modulators.
	Gallo teaches that metformin comes with a number of side effects, such as gastrointestinal upset, that may outweigh its benefits and/or compromise patient compliance (pg. 78, Col. 2-pg. 79, Col. 1).  Gallo teaches SGLT-2 inhibitors as a new therapeutic approach for conferring anti-hyperglycemic effects (pg. 79, Col. 1).  Dapagliflozin, canagliflozin, empagliflozin, ipragliflozin, tofogliflozin and sotagliflozin are taught as SGLT2 inhibitors and dual SGLT1/2 inhibitors (pg. 82, Table 2, pg. 82, Col. 2-pg. 83, Col. 1).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly filed invention, to substitute the metformin of Baselga ‘005, Blake ‘589 and Allen with the dapagliflozin, canagliflozin, empagliflozin, ipragliflozin, tofogliflozin or sotagliflozin taught by Gallo, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to substitute metformin with dapagliflozin, canagliflozin, empagliflozin, ipragliflozin, tofogliflozin or sotagliflozin, with a reasonable expectation of success, because Gallo teaches that SGLT-2 inhibitors, such as dapagliflozin, canagliflozin, empagliflozin, ipragliflozin, tofogliflozin or sotagliflozin, are promising new agents for conferring anti-hyperglycemic effects, and teach that they are superior to other agents such as metformin, that come with a number of side-effects that may outweigh their benefits and/or compromise patient compliance.  Furthermore, substituting equivalents known for the same purpose is prima facie obvious, see MPEP 2144.06. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622